The statement of facts, upon motion of appellees, having been stricken from the record, the judgment of the trial court is affirmed. It is insisted by appellant that the errors pointed out under the assignments are, some of them, patent upon the face of the record, and that others are made apparent when considered in connection with the bills of exceptions. This may be conceded, and yet, without a statement of facts, this court cannot say that the judgment is such as should not have been rendered. When the appellate court has before it a complete transcript of the proceedings of the lower court, and it is shown therefrom that the court erred in the trial of the cause, the appellant is entitled to a reversal of the judgment, unless it is manifest that the error was harmless, and that, upon the facts, as developed upon the trial, and the pleadings, no other judgment than the one appealed from could have been correctly rendered. But the reverse of this is the rule in this court when the transcript contains no statement of facts. In such case, unless the errors complained of are shown to have worked injury to the appellant, the judgment will be affirmed.
Affirmed.
Writ of error refused.